Citation Nr: 0730716	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for fracture, right index 
finger, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted the veteran an increased 
rating of 10 percent.


FINDINGS OF FACT

1.  The veteran could open and close the hand without 
problems, spread the fingers, and touch the tips of his 
fingers and thumb together.

2.  Repetitive use of the finger did not result in fatigue, 
weakness, or lack of endurance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fracture of the right index finger have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5220-26, 5229, 4.73, Diagnostic Code 
5308, 4.124a, Diagnostic Codes 8514-16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for a 
fracture of the right index finger of the (major) hand.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In April 2004, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including any evidence not in the possession 
of the Federal government.  He was also informed as to the 
type of evidence which would support his claim.  The letter, 
in essence, advised him to submit any evidence he might have 
in his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The April 2004 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

While the 2004 notice letter did not explain the assignment 
of disability ratings and effective dates, such explanation 
is moot, given an increased rating is denied.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.  

Complete notice was provided prior to the final adjudication 
of the claim in the May 2005 statement of the case, which 
contained the complete text of the VCAA and explained that 
the medical evidence merited a 10 percent rating.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
provided met both the law and the spirit of VCAA.  The timing 
of the notice did not affect the essential fairness of the 
adjudication or prejudice the veteran, since the record shows 
that VA obtained all evidence necessary to decide the claim.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
A VA examination was conducted.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for an Increased Rating

The record indicates that the veteran injured his right index 
finger while unloading C rations cases in 1982.  He claims 
that his entire hand is affected by this injury and that an 
increased rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings be sufficiently characteristic to identify the 
disease and the resulting disability, and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A VA examination was conducted in October 2004.  The veteran 
complained of acute pain and some functional impairment.  
There was no ankylosis and the hand was in a normal position.  
Range of motion of the right index finger metacarpophalangeal 
joint was active flexion, 50 degrees; passive flexion, 90 
degrees; extension, 0 degrees.  Range of motion of the right 
index finger proximal interphalangeal joint was active 
flexion, 50 degrees; extension, -5 degrees.  Range of motion 
of the right index finger distal interphalangeal joint was 
active flexion, 30 degrees; passive flexion, 45 degrees; 
extension, -5 degrees.  The veteran could open and close the 
hand without problems, spread the fingers, and touch the tips 
of his fingers and thumb together.  The examiner noted that 
the veteran was additionally limited by pain following 
repetitive use of the finger, but not by fatigue, weakness, 
or lack of endurance.  The examiner stated that radiologic 
reports from August 2000 show normal findings with no bone or 
joint pathology.  During an August 2005 VA examination of the 
right wrist and right shoulder, the examiner noted that the 
veteran had full range of motion of the right index finger.  
Opening and closing the right hand elicited pain in the 
proximal interphalangeal joint.

As there is no diagnostic code which specifically rates the 
veteran's service-connected disability, it is rated under an 
analogous code for a closely related condition.  38 C.F.R. 
§ 4.20.  The veteran is currently rated under Diagnostic Code 
(DC) 5225 for ankylosis of the index finger.  Prior to August 
26, 2002, under DC 5225, the maximum schedular rating for 
unfavorable or favorable ankylosis of the index finger was 10 
percent.  As of August 26, 2002, the maximum schedular rating 
for unfavorable or favorable ankylosis of the index finger is 
still 10 percent.  However, the current code includes a note 
providing that the adjudicator must consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The veteran's finger has not been 
amputated.  Additionally, the most recent VA examination in 
August 2005 found there was no limitation of motion, despite 
some limitation of motion in the October 2004 examination, 
and the October 2004 examination revealed that the veteran 
could open and close the hand without problems, spread the 
fingers, and touch the tips of his fingers and thumb 
together.

Other, possibly more favorable, codes have been considered, 
but none would allow the veteran an increased rating of 20 
percent.  A 20 percent rating for ankylosis is only available 
for ankylosis of the thumb under DC 5224.  The veteran is not 
entitled to a higher rating under DC 5220 through 5223, which 
rate favorable ankylosis of multiple digits, as he is only 
service-connected for his index finger, and there is no 
medical evidence of other injured digits.  As the maximum 
available for limitation of motion of a finger other than the 
thumb is a 10 percent under DC 5229, the veteran is not 
entitled to a higher rating based on limitation of motion.  
The veteran also would not be entitled to a higher rating 
under DC 8514 through 8516, as there is no motor strength 
impairment beyond range of motion limitations attributed to 
the fracture and as the veteran is able to open and close his 
hand.

DC 5308 contemplates disabilities of Muscle Group VIII, which 
includes the fingers.  This Code provides a 20 percent rating 
for moderately severe disability.  38 C.F.R. § 4.73, DC.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  This code is not appropriate for rating 
the veteran, as the October 2004 VA examiner noted that, 
although there was some pain on repetitive movement, there 
was no fatigue, weakness, or lack of endurance, and that the 
veteran could touch various fingers and fingers and the thumb 
together.  Additionally, there is no evidence of muscle 
injury.

Evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As the veteran is receiving the maximum 
disability rating under the diagnostic codes applicable to a 
single index finger disability, consideration of an increased 
rating based on functional loss due to pain and other 
symptoms is not for application.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  
The Board finds that the veteran's current 10 percent rating 
is most appropriate for service-connected fracture of the 
index finger of the right hand.

The Board has also considered the veteran's representative's 
contention that this case should be referred for 
consideration of an extraschedular disability rating under 38 
C.F.R. § 3.321(b)(1).  Referral for such consideration is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  The Board recognizes that 
the veteran experiences pain in his right finger.  Factors 
such as pain, however, exactly those contemplated by the 
assigned schedular ratings.  There is no indication in the 
record that the average industrial impairment from the 
veteran's right index finger disability is in excess of that 
contemplated by the schedular evaluation assigned.  
Therefore, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  38 
C.F.R. § 3.321(b);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.

ORDER

The claim for an increased rating for fracture, right index 
finger, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


